         Case: 3:21-cv-00457-jdp Document #: 5 Filed: 07/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON D. BRADLEY SR.,

         Plaintiff,
                                                       Case No. 21-cv-457-jdp
   v.

 CLASSIFICATION JANE DOES #1–10 and
 MENTAL HEALTH DOES,

         Defendants.


                              JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                               7/30/2021
        Peter Oppeneer, Clerk of Court                           Date
